Badger, J., who presided, was of opinion for the defendant on the matter reserved, and directed the verdict to be set aside and a nonsuit entered, whereupon the plaintiff appealed to this Court.
I think, in this case, the widow is not entitled to dower. The levy on the land was made before the death of the husband, and when the sale was made by the sheriff it related back to the levy on teste of the writ.
The reasons given by Judge Haywood, in Winstead v. Winstead, 2 N.C. 243, are in my opinion, in point and unanswerable, and to them I beg leave to refer.
And of this opinion was Judge HENDERSON.